Citation Nr: 0615198	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-18 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for macular changes of the left eye, claimed as due to the 
extra-capsular cataract extraction of the left eye, with 
intraocular lens implant performed by the Department of 
Veterans Affairs in October 1995 and yttrium aluminum garnet 
laser capsulotomy performed in December 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.K.

ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to July 
1947.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The claims file was 
subsequently transferred to the jurisdiction of the RO in 
Wichita, Kansas.  

Historically, the veteran initially filed a claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 in April 
1996.  The Board denied the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 in June 1998.  The 
veteran filed a claim to reopen the previously denied claim 
in June 2002.  In the February 2003 rating decision, the RO 
determined that the veteran did not submit new and material 
evidence to reopen the previously denied claim.  The veteran 
appealed the decision to Board.  

During the pendency of the appeal, in March 2004, the veteran 
presented personal testimony at a Travel Board hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is of record.  

In August 2004, the Board determined that the veteran 
submitted new and material evidence to reopen the previously 
denied claim and remanded the issue to the RO, via the 
Appeals Management Center (AMC), for further development.  A 
review of the claims file demonstrates that the requested 
development has been accomplished.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In October 1995, the veteran underwent an extra-capsular 
cataract extraction of the left eye with intraocular lens 
implant, and in December 1995, the veteran underwent an 
yttrium aluminum garnet laser capsulotomy at the VA Medical 
Center (VAMC) in Wichita, Kansas.  

3.  The veteran's left eye disability, to include macular 
changes of the left eye, was not caused or worsened as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing treatment, nor was the disability caused 
or worsened as the result of an event not reasonably 
foreseeable.  


CONCLUSION OF LAW

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for macular changes of the left eye, claimed as due to 
extra-capsular cataract extraction with intraocular lens 
implant of the left eye, and yttrium aluminum garnet laser 
capsulotomy is not warranted.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - 
Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in the his possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist, in June 2003 and August 2004, subsequent to 
the RO's initial unfavorable decision.  

The Board concludes that the discussions contained in the 
RO's February 2003 rating decision, the May 2003 Statement of 
the Case (SOC), correspondence issued in June 2003 and August 
2004, which pertains to the requirements of VCAA and VA's 
duty to assist, and the September 2005 Supplemental Statement 
of the Case (SSOC), informed the veteran of the information 
and evidence necessary to substantiate the claims and 
complied with VA's notification requirements.  

Specifically, the Board concludes that the RO's decision, 
SOC, SSOC, and the June 2003 and August 2004 correspondence 
informed the veteran of why the evidence on file was 
insufficient to grant the claim; what evidence the record 
revealed; what VA was doing to develop the claim; and what 
information and evidence was necessary to substantiate the 
claim.  The correspondence pertaining to VCAA specifically 
informed the veteran of what he should do in support of the 
claim, where to send the evidence, and what he should do if 
he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was also 
informed to essentially submit everything in his possession 
with regard to establishing evidence that is necessary to 
substantiate the claim.  

Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements in 
this case is harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of the claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, VA examination reports, and VA medical treatment 
records.  The veteran has not identified any additional 
evidence pertinent to the claim, which is not already 
associated with the claims file, and there are no additional 
available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a  
disability or death is a qualifying additional disability if  
the disability or death was not the result of the veteran's  
willful misconduct and (1) the disability or death was caused  
by hospital care, medical or surgical treatment, or  
examination furnished the veteran under any law administered  
by the Secretary and the proximate cause of the disability or  
death was (A) carelessness, negligence, lack of proper skill,  
error in judgment, or similar instance of fault on the part  
of the Department in furnishing the hospital care, medical or  
surgical treatment, or examination, or (B) an event not  
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, VA amended the regulations 
pertaining to claims for compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 filed on or after October 1, 
1997.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  As VA 
received the veteran's claim in 1999, the provisions of 38 
C.F.R. § 3.361 (2005) are applicable.

In determining whether a veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. §  
3.361(b).

Claims based on additional disability or death due to  
hospital care, medical or surgical treatment, or examination  
must meet the causation requirements of this paragraph and  
paragraph (d)(1) or (d)(2) of this section.  38 C.F.R. §  
3.361(c). To establish actual causation, the evidence must 
show that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause  
the continuance or natural progress of a disease or injury  
for which the care or treatment was furnished unless VA's  
failure to timely diagnose and properly treat the disease or  
injury proximately caused the continuance or natural  
progress.  38 C.F.R. § 3.361(c)(2).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).

To establish that carelessness, negligence, lack of proper  
skill, error in judgment, or similar instance of fault on  
VA's part in furnishing hospital care, medical or surgical  
treatment, or examination proximately caused a veteran's  
additional disability or death, it must be shown that the  
hospital care or medical or surgical treatment caused the  
veteran's additional disability or death; and (i) VA failed  
to exercise the degree of care that would be expected of a  
reasonable health care provider; or (ii) VA furnished the  
hospital care or medical or surgical treatment without the  
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.   
In determining whether an event was reasonably foreseeable,  
VA will consider whether the risk of that event was the type  
of risk that a reasonable health care provider would have  
disclosed in connection with the informed consent procedures  
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

III.  Analysis

The veteran essentially contends that he has additional 
disability of the left eye due to VA negligence in connection 
with surgery.  

A review of the claims file shows that the veteran underwent 
an extra-capsular cataract extraction (ECCE) of the left eye 
(OS), with intraocular (IOL) lens implant in October 1995 and 
an yttrium aluminum garnet (YAG) laser capsulotomy in 
December 1995.  The surgeries were performed at the VA 
Medical Center (VAMC) in Wichita, Kansas.  

The veteran maintains that following VA surgical treatment 
for the removal of a cataract from the left eye, he developed 
a left eye disability, which has caused interference with his 
eyesight.  Specifically, it is his contention that the 
macular changes in the left eye are due to VA surgical 
treatment, performed in October 1995 and December 1995.  The 
veteran argues that prior to the surgeries he was informed 
that the only eye impairment he suffered involved a cataract 
of the left eye, and that following the surgery, he would 
have near 20/20 vision.  However, he states that following 
the surgery, his vision was still impaired.  (See the 
veteran's statement in support of the claim, dated in April 
1996, the November 1996 Substantive Appeal, the copy of the 
transcript of the Travel Board hearing.)  

In the November 2002 statement, the veteran claimed that 
during an October 2001 VA comprehensive eye examination 
performed by an optometrist, he was informed that due to 
sedation for an excessive amount of time during surgery, he 
was not able to receive oxygen for nerves in the left eye.  
According to the veteran, the VA examiner suggested that he 
may have suffered a light stroke.  The veteran maintains that 
if he did suffer a light stroke, it occurred during the VA 
surgery.  

The pertinent evidence associated with the veteran's claims 
file includes the veteran's statements in support of the 
claim for compensation under 38 U.S.C.A. § 1151 (dated in 
April 1996, November 1996, November 2002, and June 2003); VA 
medical records from the VAMC in Wichita, dated from March 
1992 to December 1995, and August 1996 to October 1996; VA 
examination report, dated in June 1996; VA Medical Memorandum 
dated in September 1996; a medical statement from J. M. 
Richardson, dated in September 1996; a medical statement from 
G B. Wood, M.D., dated in November 1996 and February 1997; VA 
Expert Medical Opinion, dated in May 1998; additional VA 
medical treatment records, dated from October 2001 to 
December 2001 and July 2002 to January 2005 from the Wichita 
VAMC; the August 2004 medical statement from J. W. Grisham, 
M.D; and the VA medical opinion from a VA optometrist dated 
in May 2005.  

The VA medical treatment records, with dates beginning in 
March 1992, indicate that the veteran noticed a "flash" in 
the left eye.  There is reference made to probable retinal 
degeneration of the left eye.  In August 1995, an indefinite 
view of the left eye was noted.  

The October 1995 VA operative report, shows that the veteran 
underwent ECCE OS with IOL.  Both the pre-operative and post-
operative diagnosis state that the veteran had a cataract of 
the left eye.  

On VA examination, dated in June 1996, the veteran complained 
that he had difficulty with vision in the left eye and that 
his left eye vision was less impaired prior to the VA 
surgeries.  A dilated fundus examination revealed optic 
atrophy of the left eye.  The veteran was assessed with left 
eye optic atrophy with mild afferent papillary defect and 
pseudophakia, with posterior chamber intraocular lens.  The 
examiner recommended that VA obtain the veteran's records 
from the VAMC in Wichita to determine the probable cause for 
the optic atrophy in the left eye.  

The September 1996 medical statement from shows that the 
veteran essentially complained that his left eye vision 
appeared to be more impaired after the 1995 surgeries.  An 
express opinion as to whether the VA surgeries caused an 
additional left eye disability was not provided.  

In the September 1996 Memorandum from the VA Chief Surgical 
Service, stated that the veteran was initially referred to 
the Surgical Eye Clinic for bilateral eye cataracts.  A dense 
cataract was found in the left eye, with visual acuity of 
20/60.  An extra-capsular cataract extraction (ECCE) of the 
left eye (OS) with intraocular (IOL) lens implant was 
recommended.  The veteran's eyes were measured and 
computations demonstrated that he required 20.5D lens.  He 
was scheduled for the ECCE OS IOL, and with the exception of 
vitreous pressure noted throughout the surgery, the October 
1995 procedure was uneventful.  

On the day of the surgery the veteran experienced more pain 
than normal, with emesis and this was treated.  On the first 
day following the surgery, intraocular pressure was increased 
at 32.  The veteran was discharged and provided with a 
postoperative ophthalmic medication regime.  Thereafter, 
intraocular pressure was decreased to 30 and the lens was 
described as being in good position.  Two weeks later, the 
veteran's pressure was at 18 and moderate capsule haze was 
seen at visual acuity of 20/70.  

In December 1995, visual acuity was 20/60 and moderate to 
dense capsule haze was noted again (secondary membrane).  
Thereafter, the veteran underwent an yttrium aluminum garnet 
(YAG) laser, in December 1995.  In February 1996 visual 
acuity was 20/60.  The lens was in a good position, with iris 
pigment noted.  Decreased foveal reflex was noted during 
examination of the macula, and the impression was that 
maculopathy was limiting visual acuity.  At that time 
refraction was recommended.  

At the end of February, the veteran's visual acuity was 
corrected to 20/30 and left optic atrophy, macular pigment 
changes was noted.  A VA examiner noted that the records 
revealed that another physician who had treated the veteran 
did not believe that the surgery caused the macular changes.  

The VA medical treatment records, dated from August 1996 to 
October 1996, show the veteran's complaints of impaired 
vision in the left eye.  

In the November 1996 medical statement from G.B.W., M.D., the 
medical doctor stated that in the absence of infection or the 
obvious interference with circulation to the eye, there is no 
apparent factor of the surgeries which can be reasonable 
associated with retinal changes such as optic atrophy 
maculopathy, or macular pigment changes.  G.B.W., M.D. 
concluded that there was insufficient evidence to state that 
the left eye cataract surgery and post-operative care is the 
cause of the claimed additional ocular disability.  
Additional statement from G.B.W., M.D., dated in February 
1997, indicates that there is no relationship between the 
macular changes and the VA surgeries.  

In the May 1998 VA Expert Medical Opinion, the examiner 
documented that he carefully reviewed the records that he was 
provided.  It is stated that two ophthalmologists pre-
operatively agreed that the veteran would benefit from 
cataract surgery.  In August 1995, the veteran's best 
corrected visual acuity using the left eye, pre-operatively, 
was 20/50, and it is noted that the veteran stated that he 
noticed the decreased acuity, which contradicts the veteran's 
statement that he did not problems with focus or light 
perception of the left eye, prior to cataract surgery.  At 
the time of the pre-operative check, the veteran's corrected 
visual acuity in the left eye was 20/60.  

After providing extensive details of the veteran's past 
medical history. As it relates to his vision in the left eye, 
the VA examiner stated that the macular changes in the left 
eye are not related to the ECCE, with posterior chamber IOL, 
or to the YAG capsolutomy performed on the left eye.  The 
examiner related these changes to aging.  The examiner also 
stated that the veteran's optic atrophy was unrelated to 
either surgery, and that it is more likely that the atrophy 
is due to some generalized ischemic process.  

In October 2001, the optometrist at the Wichita VAMC examined 
the veteran's eyes and assessed the veteran with optic nerve 
pallor of the left eye and pseudophakia.  In pertinent part, 
the veteran was informed that his vision could worsen in the 
left eye, secondary to atrophy and possible ischemic event 
causing optic atrophy.  

In May 2005, the optometrist, which the veteran references in 
the November 2002 statement and during the March 2004 Travel 
Board hearing, stated that the veteran possibly suffered an 
ischemic event following cataract surgery and that he 
possibly suffered an ischemic event after carotid 
endardectomy, which is a possible cause of atrophy to the 
left optic nerve.  She expressly stated that she is not 
unable to determine, nor has she stated, that the veteran's 
claims are secondary to "too long of sedation" during the 
October 1995 surgery.  The Board finds this opinion does not 
support the veteran's claim.

Considering the facts of the veteran's case in light of the 
applicable law and regulations, as stated in detail above, 
the Board finds that the determinative issue is whether the 
veteran suffers from an additional disability of the left eye 
(macular changes of the left eye), due to VA surgical 
treatment that occurred in October 1995 and December 1995.  

A comparison of the veteran's condition prior to October 
1995, and immediately thereafter, shows that the veteran 
experiences optic atrophy of the left eye and macular changes 
following the October and December 1995 surgeries; however, 
the evidence of record demonstrates that these conditions are 
not related to the VA surgeries. The medical opinions 
addressing causation state that there is no relation between 
the macular changes of the left eye and the VA surgeries.  
This means that there is also no evidence showing the 
existence of an additional disability proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA.  Further the 
evidence of record does not support the assertion that the 
nerves in the left eye were damages because the left eye did 
not receive oxygen, due to sedation for an excessive amount 
of time.  

The veteran was invited to submit additional evidence showing 
that he had an additional disability due to VA medical or 
surgical treatment.  To date, the veteran has not submitted 
medical evidence, which would tend to contradict the evidence 
of record that states that there is no relationship between 
the macular changes and the VA surgeries.  The Board also 
points out that the veteran's assertions are not supported by 
the competent evidence of record.  Therefore, the Board 
concludes that the October and December 1995 VA surgical 
treatment did not result in an additional left eye 
disability, to include macular changes of the left eye.  

The Board does not doubt the sincerity of the veteran's 
belief that he suffers from an additional left eye disability 
as a result of VA surgical treatment, to include his belief 
that he was sedated for an excessive amount of time, which 
resulted in a lack of oxygen for the nerves of the left eye.  
However, the veteran does not possess the appropriate medical 
training and expertise, and he is not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability or opinion as to the 
origins or etiology of a particular disability.  See Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
The same is true for M.K., who appeared with the veteran at 
the March 2004 hearing before the undersigned.

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  
38 U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for macular changes of the left eye, claimed as due to an 
extra-capsular cataract extraction of the left eye, with 
intraocular lens implant performed by the Department of 
Veterans Affairs in October 1995 and yttrium aluminum garnet 
laser capsulotomy performed in December 1995, is denied.  



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


